Order, Supreme Court, New York County (Laura Drager, J.), entered on or about November 9, 2001, which, in an action for divorce, denied defendant’s post-judgment motions for an assessment of damages and for reargument of a prior order that denied his motion for attorneys’ fees, unanimously affirmed with respect to the denial of an assessment of damages, and the appeal therefrom unanimously dismissed with respect to the denial of reargument, all without costs.
Defendant’s appeal from that part of the order denying his motion to reargue the prior denial of his motion for attorneys’ fees must be dismissed since orders denying reargument are not appealable (see Cross v Cross, 112 AD2d 62, 64 [1985]). In any event, defendant’s prior motion for attorneys’ fees was properly denied in view of the provision in the parties’ matrimonial agreement that each was to be responsible for his or her own legal fees incurred in the divorce action. The attorneys’ fees that defendant seeks to recover are for legal services that were rendered in opposing plaintiffs motion in the divorce action to vacate the judgment entered in that action. Defendant’s motion for an assessment of damages based on plaintiffs alleged breaches of the matrimonial agreement was also properly denied, the record establishing that the single breach committed by plaintiff involved a sum certain, namely, an unpaid mortgage payment, for which defendant was awarded judgment. We have considered defendant’s remaining contentions and find them unavailing. Concur — Tom, J.P., Andrias, Rosenberger and Williams, JJ.